                                                   '' '
                                        .   .. .
                                             .     'z
                                                    -
                                                    ,
                                                      .'..   )L
                                                              -
                                                              1J:y
                                                                 .
                                                                 l
                                                                 'i.
                                                           >. ,.'.
                                                        j. .
                                                           :
                                                                   ,1*' ty.!
                                                                           .
                                                                         - '.   .
                                                                                    ''. .   '
                                                                                                ra-se s OFFICEU-s D#sm r> e
                                                              .. é. , ,.
                                                                   .
                                                                        . .
                                                                         .
                                                                                    .                  AT ROANOKE,VA
                                                                                                            ' yjt-co
                                       S EA LE D'                                                       .
                                                                                                        .




                            IO TED STXT/jDISTRIPT COURT                                              MAt'1S 2g1g
                                       FO R TH E                                                  HYJ:
                                                                                                     ULI
                                                                                                       Ac.ju' ,GLERK
                            W ESTERN D ISTR ICT O F V IR G IN G                                        DEP î CLERK


IN TH E M ATTER OF
                                                                       casexo.1 :19 W U--V I
THE EX TM D ITION OF
                                                                       FILED CN D ER SEA I-
ROBERT KOVACIC


 M OTION TO SEAL COM PLM NT,RELATED EXIHBITSAND ARREST W M G ANT
       TheUnited StatesofAmerica,by itsattorney,theUnited StatesAttorney forthe W estelm

DistrictofVirginia,hereby respectfully m ovesthe Courtto placetmdérsealuntilfurtherorderof
                            '
             .



theCout'tthe Com plaintandany related exhibitsand docketentries,andthbArrestW an'antin the

above-captioned case,aswellasthe Governm ent'sM otion to Sealand thisCourt'sOrdersealing

theatbresaid documents.In supportofitsmotion,the governmentstatesasfollows:

                 Com'tshéveinlterentpowertocontrolaccesstopapersfiled with the Courts.Nixon

v.W nrnerCommunicationsshc.,475U.S.589,598(1978).Courtshavetraditionallybeençtlligllly
deferentialtothe governm ent'sdetermination thata given investigation requiressecrecy an.
                                                                                        d that

wan'antmaterialsbekepttmderseal''TimesM irrorCo.v.United States,873F.2d 1210(9th Cir.
1989),andhaveroutinelygranted governmentrequeststosealwatn'
                                                          antmaterialswherethereisa
needforsecrecy.SeeW ashingtonPostv.Robinson,935F.2d282,289 (D.C..Cir.1991).
                 The sealing ofthism atterisnqcessary becausçpublicdisclosuze ofthe complaint

andrelatedmaterialsatthistimecouldjeopardizefutureplanstosectlretheftlgitive'sarrestand
possiblyendangeroffkersatlem ptingtoplacelzim in custodybecausesuch disclosurecouldresult

in hisbeingalertedtohiscrim inalliability,and catlsehim totakem eastlrestofleeoravoid dapture.




   Case 7:19-mj-00051-RSB Document 1 Filed 05/16/19 Page 1 of 3 Pageid#: 1
Concem fortheneed to apprehend the fugitive,and to do so in am armerconsistentwith ofticer

safe'
    ty,constitm es a legitim ate prosecutorialreason,particularly in this case where the United

Stateshas atzeaty obligation to apprehend atld extradite the fugitive.The governm enthas thus
                             '

articulatedanappropriatebasisforanOrdersealingttzecomplaint,anysupportingdpcumentsand
docketentries,theArrestW azrant,tllisM otion,and any Orderto Seal.
                                 h

              In addition,we requestthatthe sealing Orderperm it disclostlre ofthe com plaint,

any supporting docum ents and docket entries, and the Arrest W arrant, to appropriate.1aw

enforcementand otherpersonnel,both in the Uzlited Statesand internationally,to the extentthat

such disclostlreisin furtheranceofeflbrtsto capt
                                               ure ordetainthefugitive.
                                               )




                                       CON CLU SION

       W HEREFORE,fo'
                    ra1lthe foregoing reasons,the United States of Am erica respectfully

requeststhattheCourtissuean Ordersealing (exceptto thelimited extentspecifiedherein)the
complaintfiled in tlzism atteron thisdate,aswellassealing any supportingdocllm entsand docket

entlies,theArrestW arrant,thisM otion,and theCourt'ssealing Order,lmtilfurtherorderoftltis

CourtoranotherCourt.A proposed Orderissubm ittedherewith.




   Case 7:19-mj-00051-RSB Document 1 Filed 05/16/19 Page 2 of 3 Pageid#: 2
oated:May /f, 2019                Respectfully subm itted,

                                  THOM AS T.CULLEN

                                  United StatesA tlorney



                            By:

                                         s/Am honv P.Giorno
                                         A nthony P.Giorno
                                         A ssistantUnited StatesA ttorney




  Case 7:19-mj-00051-RSB Document 1 Filed 05/16/19 Page 3 of 3 Pageid#: 3
